


EXHIBIT 10.2

AGREEMENT AND PLAN OF MERGER

        This Agreement and Plan of Merger (this "Agreement") is entered into
this 9th day of August, 2004 by and between Glenbrook Life and Annuity Company
("GLAC"), an insurance company organized under the laws of Arizona (hereinafter
sometimes referred to as the "Merging Corporation"), and Allstate Life Insurance
Company ("ALIC"), an insurance company organized under the laws of Illinois
(hereinafter sometimes referred to as the "Surviving Corporation"). The Merging
Corporation and the Surviving Corporation are sometimes hereinafter severally
and collectively referred to as the "Constituent Corporations."

WITNESSETH:

        WHEREAS, GLAC was incorporated under the laws of the State of Indiana on
August 25, 1965 and redomesticated to the State of Arizona on December 28, 1998,
and has an authorized capital stock of $5,000,000, consisting of 10,000 shares
of common stock having a par value of $500 per share, 5,000 of which are issued
and outstanding;

        WHEREAS, ALIC was incorporated under the laws of the State of Illinois
on March 6, 1957, and has an authorized capital stock of $155,402,600,
consisting of 23,800 shares of common stock having a par value of $227 per
share, all of which are issued and outstanding, and 1.5 million shares of
non-voting preferred stock with a par value of $100 per share of which 815,460
shares are outstanding as of August 9, 2004; and

        WHEREAS, the respective Boards of Directors of each of the Constituent
Corporations have determined that it is advisable and in the best interest of
both of the Constituent Corporations and their stockholders that GLAC be merged
into ALIC in accordance with the terms and conditions hereinafter set forth,
pursuant to and in accordance with the laws of the States of Arizona and
Illinois, which laws permit such mergers.

        NOW, THEREFORE, in order to effect the transactions contemplated by this
Agreement and Plan of Merger and in consideration of the premises and the mutual
covenants and agreements herein contained, it is hereby agreed as follows:

ARTICLE I

        1.1    Merger.    In accordance with the applicable provisions of the
laws of the States of Arizona and Illinois, and subject to the terms and
conditions of this Agreement, GLAC shall be merged with and into ALIC (the
"Merger") on the Effective Date (as defined in Section 3.2 below). The separate
existence of GLAC shall cease and the existence of ALIC shall continue
unaffected and unimpaired by the Merger with all rights, privileges, immunities
and powers, and subject to all the duties and liabilities of a corporation
organized under the insurance laws of the State of Illinois.

--------------------------------------------------------------------------------



ARTICLE II

        2.1    Articles of Incorporation.    The Articles of Incorporation of
ALIC, as in effect on the Effective Date and attached hereto as Annex A, shall
from and after the Effective Date be and continue to be the Articles of
Incorporation of the Surviving Corporation until changed or amended as provided
by law.

        2.2    By-Laws.    The By-Laws of ALIC, as in effect on the Effective
Date and attached hereto as Annex B, shall from and after the Effective Date be
and continue to be the By-Laws of the Surviving Corporation until altered,
amended or repealed as therein provided.

        2.3    Board of Directors.    The Board of Directors of ALIC in office
on the Effective Date shall continue in office and shall constitute the
directors of the Surviving Corporation for the term elected, until their
respective successors shall be duly elected or appointed and qualified in
accordance with the Articles of Incorporation and By-Laws of the Surviving
Corporation.

        2.4    Officers.    The officers of ALIC in office on the Effective Date
shall continue in office and shall constitute the officers of the Surviving
Corporation for the term elected, until their successors are duly elected or
appointed and qualified in accordance with the By-Laws of the Surviving
Corporation.

        2.5    First Annual Meeting of Shareholders.    The first Annual Meeting
of Shareholders of the Surviving Corporation to be held after the Effective Date
shall be the Annual Meeting of Shareholders provided for in the By-Laws.

ARTICLE III

        3.1    Shareholder and Insurance Regulatory Approvals.    This Agreement
shall be submitted to the shareholder of each Constituent Corporation for
adoption and approval and to the Commissioner of Insurance of the State of
Arizona and the Director of Insurance of the State of Illinois for approval.

        3.2    Effective Date.    The Merger shall become effective at
12:01 a.m. on January 1, 2005, provided that all required regulatory approvals
have been received by that date. If all such approvals have not been received by
that date, then the Merger shall occur on the date the last such regulatory
approval is received but shall be effective as of 12:01 a.m. on January 1, 2005
(the "Effective Date").

ARTICLE IV

        4.1    Common Stock.    All of the common stock of GLAC issued and
outstanding immediately prior to the Effective Date shall be cancelled on the
Effective Date and all of the common and preferred stock of ALIC issued and
outstanding immediately prior to the Effective Date shall remain unchanged and
shall be the common and preferred stock of the Surviving Corporation after the
Effective Date.

--------------------------------------------------------------------------------



ARTICLE V

        5.1    Rights and Privileges of the Surviving Corporation.    After the
Effective Date, the separate existence of GLAC shall cease and in accordance
with the terms and conditions of this Agreement, the Surviving Corporation shall
possess all rights, privileges, immunities, powers and franchises as well of a
public as of a private nature, and shall be subject to all the restrictions,
disabilities and duties of each Constituent Corporation; and all property, real,
personal and mixed, including all patents, applications for patents, trademarks,
trademark registrations and applications for registration of trademarks,
together with the good will of the business in connection with which said
patents and marks are used, and all due on whatever account, including
subscriptions to shares of capital stock, and all other choses in action and all
and every other interest of or belonging to or due to each of the Constituent
Corporations shall be deemed to be transferred to and vested in the Surviving
Corporation without further act or deed, and the title to any real estate, or
any interest therein, vested in either of the Constituent Corporations shall not
revert or be in any way impaired by reason of the merger.

        5.2    Liabilities and Obligations of the Surviving
Corporation.    After the Effective Date, the separate existence of GLAC shall
cease and in accordance with the terms and conditions of this Agreement, the
Surviving Corporation shall be responsible and liable for all the liabilities
and obligations of each of the Constituent Corporations; and any claim existing
or action or proceeding pending by or against either of the Constituent
Corporations may be prosecuted to judgment as if the Merger had not taken place,
or the Surviving Corporation may be substituted in its place. Neither the rights
of creditors nor any liens upon the property of either of the Constituent
Corporations shall be impaired by the Merger, and all debts, liabilities and
duties of each of said Constituent Corporations shall thenceforth attach to the
Surviving Corporation, and may be enforced against it as if said debts,
liabilities and duties had been incurred or contracted by it.

        5.3    Execution and Delivery of Necessary Instruments.    From time to
time, as and when requested by the Surviving Corporation or by its successors or
assigns, GLAC shall execute and deliver or cause to be delivered all such other
instruments, and shall take or cause to be taken all such further or other
actions, as the Surviving Corporation, or its successors or assigns, may deem
necessary or desirable in order to vest and confirm to the Surviving Corporation
and its successors and assigns, title to and possession of all the property,
rights, privileges, powers and franchises referred to in this Article V and
otherwise to carry out the intent and purpose of this Agreement. From time to
time, as and when necessary, the Surviving Corporation shall execute and deliver
or cause to be executed and delivered all such other instruments, and shall take
or cause to be taken all such further or other actions, as are necessary or
desirable in order to assume or otherwise comply with the outstanding debts,
duties or other obligations of GLAC.

        5.4    Assets, Liabilities and Reserves.    The assets, liabilities and
reserves of the Constituent Corporations, upon the Effective Date, shall be
taken upon the books of the Surviving Corporation at the amounts at which they,
respectively, shall then be carried on the books of the Constituent
Corporations, subject to such adjustments or eliminations of intercompany items
as may be appropriate in giving effect to the Merger.

--------------------------------------------------------------------------------



        5.5    Corporate Acts and Plans.    All corporate acts, plans, policies,
resolutions, approvals and authorizations of the shareholders, Board of
Directors, committees elected or appointed by the Board of Directors, officers
and agents of GLAC, which were valid and effective immediately prior to the
Effective Date shall be taken for all purposes as the acts, plans, policies,
resolutions, approvals, and authorizations of the Surviving Corporation and
shall be effective and binding thereon as the same were with respect to GLAC.

ARTICLE VI

        6.1    Termination and Abandonment.    At any time prior to the filing
or recording of this Agreement or a certificate in lieu thereof with the
appropriate officials of Arizona or Illinois, notwithstanding the approval
hereof by the shareholders of the Constituent Corporations, the Boards of
Directors of the Constituent Corporations may cause the Merger and all
transactions contemplated by this Agreement to be abandoned or delayed if such
Boards determine that such abandonment or delay would be in the best interests
of the Constituent Corporations and their shareholders. In the event of
termination or abandonment of this Agreement and the Merger pursuant to the
foregoing provision of this Article VI, this Agreement shall become void and
have no effect, without any liability on the part of either of the Constituent
Corporations or its shareholders or directors and officers in respect thereof.

ARTICLE VII

        7.1    Execution in Counterparts.    For the convenience of the parties
hereto and to facilitate the filing and recording of this Agreement, this
Agreement may be executed in one or more counterparts, each of which will be
deemed to be an original instrument but all of which taken together shall
constitute one and the same document.

        7.2    Amendments, Supplements, etc.    At any time before or after
approval and adoption by the respective shareholders of the Constituent
Corporations but prior to the Effective Date, this Agreement may be amended in
matters of form or substance, or supplemented by additional agreements,
articles, or certificates, to the extent permitted by the laws of the States of
Arizona and Illinois, as may be determined in the judgment of the Boards of
Directors of the Constituent Corporations to be necessary, desirable or
expedient to clarify the intention of the parties hereto or effect or facilitate
the filing, recording or official approval of this Agreement and the
consummation hereof and the Merger provided for herein, in accordance with the
purpose and intent of this Agreement.

        IN WITNESS WHEREOF, this Agreement and Plan of Merger having been
authorized, adopted and approved by resolutions duly adopted by the respective
Boards of Directors of the Constituent Corporations at meetings duly called and
held, and having been approved by the consent of the sole shareholder of each
Constituent Corporation, each of the Constituent Corporations has caused this
Agreement and Plan of Merger to be signed by its President and Secretary under
the corporate seals of the respective Constituent Corporations.

--------------------------------------------------------------------------------



(Corporate Seal)   Glenbrook Life and Annuity Company
(Merging Corporation) ATTEST:      
 
 
By:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Michael J. Velotta
Vice President, General Counsel and Secretary   Casey J. Sylla
President and Chief Executive Officer
(Corporate Seal)
 
Allstate Life Insurance Company
(Surviving Corporation) ATTEST:      
 
 
By:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Michael J. Velotta
Senior Vice President, General Counsel and Secretary   Casey J. Sylla
Chairman of the Board and President

--------------------------------------------------------------------------------


